internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp - plr-112041-02 date date in re legend parent acquiring state x divisionc sub0 sub1 sub2 sub3 sub4 plr-112041-02 sub5 sub6 sub7 sub8 sub9 partnership1 partnership2 partnership3 businessa businessb businessc businessd businesse businessf datea dateb datec plr-112041-02 dated datee p pp ppp c d e dear this letter responds to a letter dated date requesting rulings concerning the federal_income_tax consequences of a proposed transaction additional information was provided in letters dated date date and date the information submitted for consideration is summarized below parent a state x corporation is a holding_company that uses the accrual_method of accounting and a calendar_year and files a consolidated_return with its subsidiaries through its subsidiaries parent is engaged in businesses c d e and f and was engaged in businesses a and b up until the time of the transactions described herein until fairly recently parent was directly engaged in businessc through its operation of divisionc however the business and assets of divisionc have since been transferred by parent to sub0 parent has outstanding common_stock which is widely held and publicly traded sub0 a state x limited_liability_company as to which an election pursuant to sec_301_7701-3 of the income_tax regulations has been made and that uses the accrual_method of accounting and a calendar_year is engaged directly in businessc all the outstanding membership interests in sub0 are held by parent sub1 at the time of the sale described herein was a state x corporation and a holding_company that used the accrual_method of accounting and a calendar_year sub1 directly or indirectly held all the stock in sub2 sub3 sub4 sub5 sub6 sub7 sub8 and sub9 sub1 together with sub2 sub3 sub4 sub5 sub6 sub7 sub8 and sub9 are hereafter referred to as subs sub sec_2 and were primarily engaged in businessa subs7 and were primarily engaged in businessb which is a smaller business than businessa businessa and businessb are together hereafter plr-112041-02 referred to as businessesab sub1 also directly or indirectly held investment interests in partnership1 partnership2 and partnership3 all of which engaged in business activities complementary to businessa sub1 was not engaged in day to day management of these partnerships all the outstanding_stock in sub1 was held by parent distributing's businessa was subject_to heavy competition and in preference to making the significant capital_investment necessary to compete more effectively in businessa parent sought and found a purchaser acquiring for businessesab in conjunction with parent’s sale of the businessesab assets including subs to acquiring the following steps steps have been completed commenced or are planned i on datea parent and sub1 signed a definitive merger agreement with acquiring as to the acquisition by a wholly owned subsidiary of acquiring of all the outstanding_stock of subs and certain other assets in exchange for cash the agreement provided for payment of an initial price with an adjustment after a post-closing audit the agreement also provided that parent would join with acquiring in making elections under sec_338 and sec_338 of the internal_revenue_code with respect to the acquisition of sub1 and each target_affiliate of sub1 ii on dateb pursuant to the merger agreement parent sold the stock of sub1 and related assets in exchange for the payment by acquiring to parent of p million dollars in cash sales proceeds cash all of which cash parent placed in an existing general account for the short_period until datec initial account iii iv v in datec parent moved all of the dateb sales proceeds cash from initial account into a segregated account separate from all other accounts separate_account in dated the post-closing audit was completed and acquiring paid parent an additional pp million dollars in cash for a total of ppp million dollars in dated parent deposited all of the post-closing cash part of sales proceeds cash in separate_account vi on datee as required by the merger agreement parent jointly filed with acquiring elections pursuant to sec_338 and sec_338 with regard to sub1 and sub1 target affiliates vii subo will merge into a newly formed state x limited_liability plr-112041-02 company llc llc will be wholly owned by parent and will not elect to be treated as a corporation under sec_301_7701-3 of the regulations viii shortly after step vii parent will formally adopt a plan of contraction pursuant to which a portion of sales proceeds cash will be distributed to its shareholders in one or more distributions distributions of sales proceeds cash in exchange for the actual surrender or deemed surrender by shareholders of parent stock parent plans to make the distributions by means of tender offers or open market purchases in exchange for actual surrenders of parent stock it is possible however that some distributions may be made pro_rata to all shareholders without any actual surrender of parent stock the ppp million dollars cash received by parent on the sales of subs is decreased because over percent of this amount has been or will be used by parent for federal tax state tax and other expenses incident to the transaction these taxes and other expenses for the transaction leave an amount remaining of approximately c million dollars of sales proceeds cash of this c million dollars remaining not less than d million dollars will be distributed to shareholders in all distributions of sales proceeds cash the following representations have been made in connection with the above transactions a b c for the past years parent through subs had over employees engaged in businessa between and employees engaged in businessb and directly or indirectly through divisionc sub0 and llc over employees engaged in businessc there is no plan or intention for parent directly or indirectly for instance by holding stock in subsidiaries to re-enter businessa or businessb there is no plan or intention for parent to issue any type of parent stock except as may be required under employee stock_option plans nor is there any plan or intention to increase parent’s market capitalization except as a result of normal internal growth in the event parent acquires stock in other companies it is planned and intended that such acquisitions will be made using cash or debt or in exchange for other parent assets rather than being made through the issuance of stock in parent d both i the transaction in which parent transferred the business plr-112041-02 e f g and assets of divisionc to subo and ii the step vii transaction in which sub0 is transferring the divisionc business and assets to llc are transactions that result in no change to the adjusted_basis of the divisionc assets if parent’s sale of subs’ stock to acquiring were treated as a sale of subs assets then the sale would consist mainly of businessesab operating_assets which were actively used in businessesab and were not passive investment or substituted assets see revrul_79_275 1979_2_cb_137 if immediately prior to the step ii sales parent were considered i to directly hold the businesses and assets of subs and to directly employ the employees of subs and ii to directly hold the divisionc business and assets held by llc and to directly employ the employees of llc then the steps ii and viii sales and distributions would result in parent having a reduction of over percent in a gross_income from directly held assets and operations b directly held business operating_assets and c the number of persons employed directly by parent in addition there have been comparable reductions in the business of the whole parent affiliated_group within the meaning of sec_1504 for the parent affiliated_group as a whole first comparing the amount of net assets leaving the group as step ii taxes incident to the sales and as step viii distributions to the shareholders with the total amount of assets held by the affiliated_group immediately prior to the step ii sales and second comparing the income and employees of the affiliated_group for the group’s last full year prior to the year of the step ii sales with the group’s income and employees in the period subsequent to the step viii distributions there will be a reduction of over percent in the affiliated group’s a gross_income and also taxable_income b net fair_market_value of assets and c employees the only assets received by parent shareholders in the step viii distributions will be cash from the sales proceeds cash held in separate_account the initial placement of the sales proceeds cash in initial account instead of being immediately placed in a separate_account and the retention of this cash in initial account from dateb until datec was a temporary step that did not result in this cash being used in any business in any manner at all times during the period between dateb and the deposit in datec of the dateb sales proceeds cash in the separate_account the dateb sales proceeds cash can be traced to the contraction of plr-112041-02 businessesab and such cash has not been and will not be used in any of the remaining business activities of parent the entire amount of this cash that is being distributed by parent to its shareholders in the step viii distributions is cash that can be shown to have never been used by parent in any way other than being placed in treasury bills and or notes savings accounts money market accounts certificates of deposit federal_national_mortgage_association notes and similar short-term limited-risk investments see revrul_79_275 1979_2_cb_137 indicating that substituted assets do not qualify for partial_liquidation treatment the proceeds to be distributed to parent’s shareholders are from the sale of the active businesses conducted by subs and are not attributable to an expansion reserve a mere business decline a mere decrease in the need for working_capital the sale of a nominal business or the sale of a loss business all of the step viii distributions of sales proceeds cash will be commenced and completed during the taxable_year in which the step viii plan of contraction is adopted or in the succeeding taxable_year except to the extent the step viii distributions of sales proceeds cash may be determined to be dividends there are no declared but unpaid dividends on the stock being redeemed and no cash dividend has been or will be declared in the period between datea the signing of the merger agreement and the completion of the step viii distributions the amount of cash being distributed by parent to its shareholders will be equal to the fair_market_value of the parent stock surrendered or deemed surrendered by the shareholders in exchange therefor there is no plan or intention to completely liquidate parent and it is planned that parent will continue to be engaged directly in businessc by means of llc and to be indirectly engaged in businessesd and f through various subsidiaries it is also possible that parent will continue to be indirectly engaged in businesse however there is a possibility that businesse may be disposed of by parent in a transaction unrelated to the present transaction h i j k l m both parent and the parent of acquiring are widely held and there plr-112041-02 is no shareholder who holds directly and indirectly or more of the outstanding_stock of both parent and acquiring the contraction will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets held directly or indirectly by parent prior to the step ii sales if persons holding more than percent in value of the stock in parent also hold more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 there is no plan or intention on the part of the parent shareholders to transfer any assets to parent subs or any related corporation except for transfers of parent stock to parent in exchange for cash pursuant to step viii above none of the cash distributed by parent to its shareholders pursuant to step viii will be received by any of the shareholders as a debtor creditor employee or in any capacity other than as a shareholder in the years preceding dateb there were no substantial acquisitions of businessesab assets by parent or subs due to the nature of the businesses there was no significant amount of inventory in businessesab no prior formal or informal plans of contraction or of complete or partial_liquidation have ever been adopted by parent the fair_market_value of parent’s assets did and will exceed its liabilities and the liabilities to which its assets are subject on the date of adoption of the step viii plan and on the dates of the step viii distributions each active business conducted by subs has been continuously and actively conducted within the meaning of sec_1_355-1 for the five-year period immediately preceding the date of the sale of sub1 to acquiring the active business conducted by parent at the time of the first contemplated distribution will have been continuously and actively conducted within the meaning of sec_1_355-1 for the five-year period prior to the contemplated distributions and will continue to be actively conducted following the completion of all contemplated distributions n o p q r s t plr-112041-02 u v the proceeds to be distributed in partial_liquidation will be limited to the sale proceeds cash less taxes and expenses and less any income gains or losses on the temporary investment of the sales proceeds cash parent will not distribute any assets that represent earned_income to its stockholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due or other assets resulting in an anticipatory_assignment_of_income based solely on the information submitted and the representations set forth above and provided that the elections entered into by parent and acquiring with regard to the sale of subs were valid elections under sec_338 and sec_338 we hold as follows the rulings that follow deal with the question whether distributions of sales proceeds cash by parent to its shareholders constitute redemptions in partial_liquidation treated as exchanges under subsection of sec_302 these rulings do not deal with the question whether these distributions constitute redemptions under subsections or of sec_302 subsections and are not mutually exclusive so that some distributions may qualify under more than one subsection also any of the distributions that fail to qualify under subsection may nonetheless qualify under one or more of subsections and with regard to each of sub sec_1 and provided a sec_338 election was properly and validly entered into with regard to the sale of such sub’s assets to acquiring then as a result of the sec_338 election entered into by acquiring parent and subs each of the subs is treated as having undergone a complete_liquidation to which sec_332 and sec_381 apply with the assets etc of each of the subs being viewed as received by parent and then sold by parent to acquiring in exchange for the sales proceeds cash for purposes of making a sec_302 partial_liquidation determination with regard to the step viii distributions from parent to its shareholders in light of the applicability of sec_332 and sec_381 to parent’s receipt of subs’ assets ruling above i for plr-112041-02 each of the subs the separate corporate existence of the sub will be disregarded and the assets and activities of the sub will be considered to be those of parent and ii the transfer of subs to acquiring will be viewed as a transfer of the assets and activities of subs from parent to acquiring rev_rul 1975_1_cb_109 dealing with distributions in partial_liquidation under sec_346 the predecessor of present sec_302 and e the proposed distributions of sales proceeds cash by parent in cancellation of a portion of its stock or under certain circumstances a deemed surrender of stock by the shareholders pursuant to the plan of partial_liquidation will be treated as distributions in partial_liquidation under sec_302 and sec_302 to the extent provided in rulings and below the placement by parent of sales proceeds cash in initial account when the sales proceeds cash was received from acquiring and then the placement of this cash in separate_account with such cash being temporarily invested in limited risk assets all as described above will not change the identity or character of this money for purposes of the step viii distributions these temporary investments will not prevent the sales proceeds cash from being considered the proceeds received by parent from the step ii sales of subs’ assets provided these temporary investments last in total no longer than e months in the event parent distributes a portion of sales proceeds cash pro_rata to all its shareholders without there being an actual surrender of stock by such shareholders then a portion of every share of parent stock held by the shareholders will be deemed to have been surrendered by the shareholders to parent in exchange for this distribution the percentage of each share of stock deemed surrendered will be the amount of stock that has a fair_market_value equal to the amount of cash treated as received in exchange therefor accordingly each shareholder will be required to decrease his her or its adjusted_basis in each share of parent stock held so as to reflect the amount of such stock’s basis allocated to this pro_rata exchange see revrul_77_245 1977_2_cb_105 distributions of sales proceeds cash by parent to its shareholders in exchange for the surrender by the shareholders of parent stock pursuant to step viii and as described above will constitute partial_liquidation redemptions that are treated as exchanges under plr-112041-02 sec_302 provided that each of the three following conditions applies i the redeemed shareholder is not a corporation ii the cash distributed is the proceeds from the sale of operating_assets operating asset proceeds and iii the distribution occurs within the taxable_year of parent in which the plan of partial_liquidation is adopted or within the succeeding taxable_year for purposes of this ruling the term corporation does not include individuals but does include c corporations and other appropriate entities and the term operating asset proceeds includes that portion of the sales proceeds cash that was received with regard to the subs’ business operations including an appropriate amount of working_capital but does not include any portion of the sales proceeds cash that was received with regard to a reserve for expansion investment_assets including sub1's interests in partnership1 partnership2 and partnership3 or working_capital in excess of that reasonably needed for business operations the maximum amount of the sales proceeds cash that will be considered to be distributed in partial_liquidation with respect to the sale of parent’s businessa and businessb equals the total amount of sales proceeds cash reduced by i all liabilities including taxes and expenses of parent incurred in connection with the sale of such businesses and the proposed transaction ii any income gain or losses on the temporary investment of the sales proceeds cash in the initial account and separate_account and iii that portion of the sales proceeds cash that does not result from the sale of operating_assets this amount will not include any earned or accrued investment earnings on the sales proceeds cash or amounts attributable to the covenant_not_to_compete entered into between parent and acquiring see revrul_60_262 1960_2_cb_115 revrul_71_250 1971_1_cb_112 revrul_76_279 1976_2_cb_99 revrul_76_289 1976_2_cb_100 any amount distributed to the shareholders that is not considered to be distributed in partial_liquidation in accordance with ruling above and this ruling or that otherwise fails to constitute a distribution in partial_liquidation under sec_302 may constitute a distribution in redemption under sec_302 or that will be treated as in full payment for the stock redeemed sec_302 or alternatively depending on the circumstances of the particular shareholder may be treated as a distribution_of_property under sec_301 and sec_316 plr-112041-02 for each shareholder the amount of the distribution received by the shareholder that constitutes a distribution in partial_liquidation under sec_302 will be treated as received by the shareholder as full payment in exchange for the shares of stock redeemed by the shareholder as provided by sec_302 gain_or_loss will be recognized by the shareholder to the extent of the difference between the amount received in the partial_liquidation distribution and the adjusted_basis of the stock redeemed provided that the redeemed stock is a capital_asset in the hands of the exchanging shareholder and that sec_341 relating to collapsible_corporations is not applicable gain_or_loss will be considered capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter of the code no opinion is expressed about the tax treatment of the transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this letter are consummated sincerely yours by lisa a fuller assistant branch chief branch office of assistant chief_counsel corporate
